          Case 1:19-cv-09905-AJN Document 25 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                               4/20/2020
SOUTHERN DISTRICT OF NEW YORK


  Graciela Bretschneider Doncouse,

                          Plaintiff,
                                                                    19-cv-9905 (AJN)
                  –v–
                                                                         ORDER
  Capital Grille Holdings, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

       The initial pre-trial conference currently scheduled for April 21, 2020 is hereby

adjourned sine die.



       SO ORDERED.


               20 2020
 Dated: April ____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
